Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Anderson on March 5, 2021.

The application has been amended as follows: 
Claim 1, bridging lines 4-5, “at least one lighting unit” has been changed to --at least one light unit--.
Claim 1, line 12, “at least one lighting unit” has been changed to    --at least one light unit--.
Claim 1, bridging lines 14-15, “at least one lighting unit” has been changed to --at least one light unit--.
Claim 1, line 16, “lighting unit” has been changed to --light unit--.
Claim 3, line 2, “detection unit” has been changed to --detector unit--.
Claim 4, line 2, “detection unit” has been changed to --detector unit--.
Claim 5, line 2, “detection unit” has been changed to --detector unit--.
	Claim 6, line 2, “detection unit” has been changed to --detector unit--.
	Claim 6, line 3, “lighting unit” has been changed to --light unit--.
	Claim 7, line 3, “detection unit” has been changed to --detector unit--.
	Claim 8, line 2, “control unit” has been changed to --controller unit--.
	Claim 8, line 4, “detection unit” has been changed to --detector unit--.
	Claim 9, line 2, “processing unit” has been changed to --processor unit--.
	Claim 9, line 3, “detection unit” has been changed to --detector unit--.
	Claim 9, line 3, “processing unit” has been changed to --processor unit--.
	Claim 9, line 4, “control unit” has been changed to --controller unit--.
	Claim 10, line 3, “control unit” has been changed to --controller unit--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269.  The examiner can normally be reached on Mon-Fri: 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Beisner/Primary Examiner, Art Unit 1799